FILED:  NOVEMBER 8, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
Petitioner,
	v.
HARDY MYERS,
Attorney General,
Respondent.
(SC S48863)
	En Banc
	On petition to review ballot title.
	Submitted on the record October 10, 2001.
	Gregory W. Byrne, Portland, filed the petition for
petitioner.
	Janet A. Metcalf, Assistant Attorney General, filed the
answering memorandum for respondent.  With her on the memorandum
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).





		PER CURIAM

		In this ballot title review proceeding, petitioner
challenges the "no" vote result statement of the Attorney
General's certified ballot title for a proposed initiative
measure, which the Secretary of State has denominated as
Initiative Petition 95 (2002).  We review the Attorney General's
certified ballot title to determine whether it complies
substantially with the requirements of ORS 250.035(2)(a) to (d). 
 ORS 250.085(5) (setting out standard of review).
		We have considered petitioner's argument and conclude
that it is not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:
AMENDS CONSTITUTION: ALLOWS INITIATIVE, REFERENDUM SIGNERS TO PREVENT SALE OF THEIR PETITION SIGNATURES; CREATES IMPLEMENTING, ENFORCEMENT PROVISIONS.
		RESULT OF "YES" VOTE: "Yes" vote allows signers to
prevent sale, barter, exchange of their signatures on
initiative, referendum petitions; creates implementing,
enforcement provisions; requires minimum fine for
violation.
		RESULT OF "NO" VOTE: "No" vote rejects creation of
constitutional right allowing signers to prevent the
sale, barter or exchange of their signatures on
initiative or referendum petitions.
		SUMMARY: Amends Constitution.  Allows signers to
prevent their signatures on initiative, referendum
petitions from being sold, bartered or exchanged for
anything of value.  Secretary of State shall not
approve any petition for circulation unless petition
clearly indicates signer's right not to have signature
sold, bartered, exchanged, and gives signers
opportunity to make that choice.  If signer refuses
permission, no person or entity may directly or
indirectly pay for obtaining that signature or
transmitting it to Secretary.  Requires minimum $250
fine per occurrence; each unlawful sale of signature is
separate occurrence.  Does not prohibit payment for
signature gathering by hour or on salary where amount
of payment is not determined directly or indirectly by
number of signers who have chosen not to have
signatures sold, bartered, exchanged.
		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).